McHugh, J.
Motion #7 of Defendants to Stay Discovery, is DENIED. There is no clean-cut answer to the question of the impact on discovery of administrative inability to meet the 15-day deadline. Under the circumstances of this case, I believe that it would be unj ust to wait any longer. In so saying, I recognize that a negative tribunal finding coupled with an electing by plaintiffs to abandon the action may leave defendants without a source for recovery of the costs. The tribunal statute was designed to cover, nevertheless, in this case. Where time is of the essence, the balance of comparative harm suggests that discovery proceed.